Case 2:20-cv-02161-SVW-MRW Document 36 Filed 12/07/20 Page 1 of 1 Page ID #:327



   1
   2
   3
   4
   5
   6
   7
                           UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
   9
          LUCINE TRIM and ANTHONY
  10      FREY, individually and on behalf of all
          others similarly situated,                 Case No. 20-cv-02161-SVW-MRW
  11
                          Plaintiff,
  12
                              v.                     ORDER GRANTING
  13
          JOHN C. HEATH, ATTORNEY AT                 STIPULATION OF DISMISSAL
  14      LAW, d/b/a LEXINGTON LAW
          FIRM, a Utah corporation,
  15
                        Defendant.
  16
  17
             PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that Plaintiffs
  18
       Lucine Trim and Anthony Frey’s claims against Defendant John C. Heath Attorney
  19
       at Law, PC d/b/a Lexington Law Firm are dismissed with prejudice. Each party shall
  20
       bear its own fees and costs incurred.
  21
  22
  23 Dated: ___________
             December 7, 2020                  ______________________________
  24
                                               HON. STEPHEN V. WILSON
  25                                           United States District Court Judge
  26
  27
  28
                                                                [PROPOSED] ORDER GRANTING
                                               -1-                STIPULATION OF DISMISSAL
